Case 2:18-cr-20641-TGB-APP ECF No. 202, PageID.1215 Filed 06/17/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

            Plaintiff,                       CRIMINAL NO. 18-cr-20641

v.                                           HON. TERRENCE G. BERG

D-2 ANTHONY ADAMS,
D-6 DENICO ADAMS,
D-7 RODNEY GIST,
         Defendants.

                              MOTION TO SEAL

      The United States of America, by its undersigned attorneys, respectfully

requests that the exhibits for the Government’s Memorandum Regarding Contested

Sentencing Guidelines be sealed until further order of the Court because of the

voluminous personal information contained within.

                                             Respectfully submitted,

                                             MATTHEW SCHNEIDER
                                             United States Attorney
                                             s/ Mark Chasteen
                                             MARK CHASTEEN
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             mark.chasteen@usdoj.gov
                                             (313) 226- 9555
Case 2:18-cr-20641-TGB-APP ECF No. 202, PageID.1216 Filed 06/17/20 Page 2 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

             Plaintiff,                   CRIMINAL NO. 18-cr-20641

v.                                        HON. TERRENCE G. BERG

D-2 ANTHONY ADAMS,
D-6 DENICO ADAMS,
D-7 RODNEY GIST,
         Defendants.


                                ORDER TO SEAL


      The government having moved to seal exhibits for the Government’s

Memorandum Regarding Contested Sentencing Guidelines and the Court being

duly advised in the premises;

      IT IS HEREBY ORDERED that the exhibits for the Government’s

Memorandum Regarding Contested Sentencing Guidelines be sealed until further

Order of this Court.


                                          /s/Terrence G. Berg
                                          Honorable Terrence G. Berg
                                          United States District Judge


Dated: June 17, 2020
